UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.1)* LEAPFROG ENTERPRISES, INC. (Name of Issuer) CLASS A COMMON STOCK, $0.0PER SHARE (Title of Class of Securities) 52186N106 (CUSIP Number) December31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant towhich this Schedule 13G is filed: [ ] Rule 13d-1(b) [X] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.52186N106 (1)Names of Reporting Persons.I.R.S. Identification Nos. ofAbovePersons(entities only): 12 West Capital Management LP (2)ChecktheAppropriate BoxifaMember ofaGroup (See Instructions) (a) [ ] (b) [ ] (3) SECUse Only (4)Citizenship or Place of Organization:Delaware, United States Number of Shares Beneficially Owned by Each Reporting Person With (5) Sole Voting Power: 0** (6) Shared Voting Power: 0** (7) Sole Dispositive Power: 0** (8) Shared Dispositive Power: 0** (9)Aggregate Amount Beneficially Owned by Each Reporting Person:0** (10)Check if the Aggregate AmountinRow(9) Excludes Certain Shares (See Instructions): (11)Percent of Class Represented by Amount in Row (9):0%** (12)Type of Reporting Person (See Instructions): IA **12 West Capital Management LP (“12 West Management”) serves as the investment manager to 12 West Capital Fund LP, a Delaware limited partnership (“12 West Onshore Fund”), and 12 West Capital Offshore Fund LP, a Cayman Islands exempted limited partnership (“12 West Offshore Fund”), and possesses the sole power to vote and the sole power to direct the disposition of all securities held by 12 West Onshore Fund and 12 West Offshore Fund.Joel Ramin, as the sole member of 12 West Capital Management, LLC, the general partner of 12 West Management, possesses the voting and dispositive power with respect to all securities beneficially owned by 12 West Management. As of December 31, 2012, 12 West Onshore Fund held 0 shares of Class A Common Stock of LeapFrog Enterprises, Inc., par value $0.0001 per share (the “Class A Common Stock”), and 12 West Offshore Fund held 0 shares of Class A Common Stock. -2- Item 1(a) Name Of Issuer: LeapFrog Enterprises, Inc. Item 1(b) Address of Issuer’s Principal Executive Offices: 6401 Hollis Street Suite 100 Emeryville, California 94608 Item 2(a) Name of Person Filing: 12 West Capital Management LP Item 2(b) Address of Principal Business Office or, if None, Residence: 90 Park Avenue 41st Floor New York, New York 10016 Item 2(c) Citizenship: 12 West Capital Management LP is a Delaware limited partnership. Item 2(d) Title of Class of Securities: Class ACommon Stock, $0.0001 par value per share. Item 2(e) CUSIP No.: 52186N106 Item 3. If This Statement Is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the Person Filing is a: Not Applicable. Item 4. Ownership. (a) Amount Beneficially Owned: 0** (b) Percent of Class: 0%** (c) Number of Shares as to which such person has: (i) sole power to vote or to direct the vote: 0** (ii) shared power to vote or to direct the vote: 0** (iii) sole power to dispose or to direct the disposition of: 0** (iv) shared power to dispose or to direct the disposition of: 0** **12 West Capital Management LP (“12 West Management”) serves as the investment manager to 12 West Capital Fund LP, a Delaware limited partnership (“12 West Onshore Fund”), and 12 West Capital Offshore Fund LP, a Cayman Islands exempted limited partnership (“12 West Offshore Fund”), and possesses the sole power to vote and the sole power to direct the disposition of all securities held by 12 West Onshore Fund and 12 West Offshore Fund.Joel Ramin, as the sole member of 12 West Capital Management, LLC, the general partner of 12 West Management, possesses the voting and dispositive power with respect to all securities beneficially owned by 12 West Management. -3- As of December 31, 2012, 12 West Onshore Fund held 0 shares of Class A Common Stock of LeapFrog Enterprises, Inc., par value $0.0001 per share (the “Class A Common Stock”), and 12 West Offshore Fund held 0 shares of Class A Common Stock. Item 5.Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following þ. Item 6.Ownership of More Than Five Percent on Behalf of Another Person Not Applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not Applicable. Item 8.Identification and Classification of Members of the Group Not Applicable. Item 9.Notice of Dissolution of Group Not Applicable. Item 10.Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. -4- SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 14, 2013 12 WEST CAPITAL MANAGEMENT LP By: 12 WEST CAPITAL MANAGEMENT, LLC, its General Partner By: /s/ Joel Ramin Joel Ramin, its Sole Member Attention: Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001) -5-
